Exhibit 10.76

 

UOP LLC

Supplemental Pension Plan

(Amended and Restated Effective January 1, 2009)

 

Article I - Purpose

 

Prior to January 1, 2009, the provisions of the UOP LLC Supplemental Pension
Plan (the “Plan”) were contained in the terms of the UOP Pension Plan. Effective
January 1, 2009, such terms are amended and restated in this Plan to comply with
Section 409A of the Code.

 

The purpose of the Plan is to provide participants and their joint annuitants
and beneficiaries under the Pension Plan with the amount of certain retirement
income that is not provided under the Pension Plan.

 

The Plan as amended and restated effective January 1, 2009 applies to a
Participant who (i) has any portion of a Supplemental Benefit that accrues on or
after January 1, 2005, (ii) has any portion of a Supplemental Benefit that
accrued prior to January 1, 2005 but was vested on or after December 31, 2004,
or (iii) has an increase in the value of any subsidy with respect to
Grandfathered Benefits payable upon retirement before the Pension Plan’s normal
retirement date that accrues or increases as a result of service after December
31, 2004. The Plan preceding this amendment and restatement applies to a
Participant not described in clause (iii) of the preceding sentence whose entire
Supplemental Benefit accrued and vested before January 1, 2005 (“Grandfathered
Benefit”).

 

Except to the extent otherwise indicated, and to the extent otherwise
inappropriate, the Pension Plan and the provisions thereof are hereby
incorporated by reference.

 

Article II - Definitions

 

2.1       Accrued Pension Benefit - means the amount of retirement income
payable under the Pension Plan to or with respect to a participant at or after
termination of employment, or such earlier date requiring payment under this
Plan.

 

2.2       Actuarial Equivalent or Actuarially Equivalent – means, except as
otherwise provided in the Plan, a benefit having the same actuarial value as the
benefit it replaces, determined using the same assumptions and methods as are
used for determining actuarial equivalency benefit under the Pension Plan.

 

2.3       Board of Directors - means the Board of Directors of Honeywell.

 

2.4       Code - means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.5       Committee - means the Management Development and Compensation
Committee of Honeywell.

 

2.6       Earliest Retirement Date – means the earliest date as of which the
participant would be eligible to commence the receipt of his Pension Plan
benefit, whether or not he elects to commence receipt of such Pension Plan
benefit as of such date.

 

2.7       Honeywell - means Honeywell International Inc., a Delaware corporation
and its subsidiaries.

 

 

 

2.8       Incentive Plan – means the Salary and Incentive Award Deferral Plan
for Selected Employees of Honeywell International Inc. and its Affiliates, as
amended from time to time.

 

2.9       Pension Plan - means the Provisions Relating to the UOP Pension Plan
portion of the Honeywell Retirement Earnings Plan (Supplement HH) (or any
successor defined benefit pension plan).

 

2.10       Plan - means the UOP LLC Supplemental Pension Plan.

 

2.11       Separation from Service Date – means the date on which the
participant’s separation from service with UOP LLC, Honeywell and their
subsidiaries and affiliates occurs within the meaning of Section 409A of the
Code. A participant’s Separation from Service Date occurs when the facts and
circumstances indicate that the employer and the participant reasonably
anticipate that no further services will be performed after a certain date or
that the level of services the participant will perform after such date will
permanently decrease to no more than 20% of the average level of services
performed over the immediately preceding 36-month period (or, if shorter, the
entire period of the participant’s employment by the employer).

 

2.12       Specified Employee – means any participant who, at any time during
the twelve (12) month period ending on the identification date (as determined by
the Honeywell Vice President, HR, Compensation and Benefits or his delegate), is
a specified employee under Section 409A of the Code, as determined by the
Honeywell Vice President, HR, Compensation and Benefits or his delegate, which
determination of “specified employees” and identification date shall be made by
the Honeywell Vice President, HR, Compensation and Benefits or his delegate in
accordance with the provisions of Sections 416(i) and 409A of the Code and the
regulations issued thereunder.

 

2.13       Supplemental Benefit - means the excess, if any, of (i) the
retirement income payable to or with respect to a participant under the Pension
Plan that would have been accrued by the participant (1) had the amount of
deferred compensation awards under the Incentive Plan been compensation included
for calculating benefits under the Pension Plan in the year the award would
otherwise have been earned or payable as recognized by the Pension Plan, (2) had
participant deferred contributions, as that term is defined in the Supplemental
Savings Plan, been compensation included for calculating benefits under the
Pension Plan in the year the compensation would otherwise have been earned or
payable as recognized by the Pension Plan, (3) had the limits of Code Section
415 and 401(a)(17) not been incorporated in the Pension Plan, and (4) had the
participant met all the requirements for a benefit from the Pension Plan with
respect to all other pension benefits which Honeywell has become contractually
obligated to pay to the participant, over (ii) the participant's Accrued Pension
Benefit. A participant’s Supplemental Benefits shall include an estimate of any
compensation or service that is required to be taken into account under the
Pension Plan after the participant receives payment of his Supplemental
Benefits.

 

2.14       Supplemental Savings Plan – means the Supplemental Non-Qualified
Savings Plan for Highly Compensated Employees of Honeywell International Inc.
and its Subsidiaries, as amended from time to time.

 

Article III - Participation

 

Participation in the Plan shall be limited to:

 

(a) those participants in the Pension Plan (and their joint annuitants and
beneficiaries) who as a result of having deferred an award under the Incentive
Plan or having deferred

 

 

 

compensation under the Supplemental Savings Plan, receive or shall receive a
lesser amount under the Pension Plan than would otherwise be paid or payable in
the absence of such deferral; and

 

(b) those participants in the Pension Plan (and their joint annuitants and
beneficiaries) who as a result of the limitations contained in Code Sections 415
or 401(a)(17) receive or will receive a lesser amount under the Pension Plan
than would otherwise be paid or payable in the absence of such limitations.

 

Notwithstanding the foregoing, except as otherwise provided by a contractual
agreement between UOP LLC or Honeywell and an employee, an employee shall not
participate in this Plan if he participates in another supplemental defined
benefit pension plan sponsored by Honeywell or its affiliate (such as the
Honeywell Supplemental Pension Plan, the UOP International Pension Plan for US
Employees, the Norcross Supplemental Pension Plan or the Novar Supplemental
Retirement Income Plan).

 

Article IV - Supplemental Benefit

 

4.01 Payment of Supplemental Benefit

 

(a) Supplemental Benefits shall be payable directly to such participant, or such
participant's joint annuitant or beneficiary, as applicable, from the general
assets of Honeywell and Honeywell shall not be under any obligation to set aside
any funds or other assets for the payment of the Supplemental Benefits under
this Plan. Honeywell may, in its sole discretion, establish funds for payment of
these Supplemental Benefits. However, any and all such funds shall remain assets
of Honeywell and subject to the claims of creditors of the corporation. Such
funds, if any, shall not be deemed to be assets of this Plan.

 

(b) The following rules shall be used in determining the time and form of
payment for the Supplemental Benefits:

(1)       Except as otherwise provided in this paragraph (b), the participant’s
Supplemental Benefits shall be paid in an annuity form with such participant
entitled to elect from among the Actuarially Equivalent annuity forms of payment
available to the participant under the Pension Plan other than annuity forms
with a level income option, and such payments to begin as of the first day of
the month following 105 days after the later of the participant’s Separation
from Service Date or Earliest Retirement Date. If a participant fails to elect
an annuity payment form, his Supplemental Benefits shall be paid in a single
life annuity if he is unmarried on his benefit commencement date or in a joint
and 50% survivor annuity, with his spouse on his benefit commencement date as
his contingent annuitant, if he is married on his benefit commencement date.

 

(3)       If the Actuarial Equivalent lump sum value of a participant’s
Supplemental Benefits is $10,000 or less, then such Supplemental Benefits shall
be paid to the participant in a single lump sum as of the first day of the month
following 105 days after the later of the participant’s Separation from Service
Date or Earliest Retirement Date.

 

(4)       A participant who is entitled to Supplemental Benefits and whose
Separation from Service Date and Earliest Retirement Date both occur before July
1, 2009 shall receive his Supplemental Benefits as of July 1, 2009.

 

(c)       A participant’s Supplemental Benefits shall include an estimate of any
service or compensation following the participant’s benefit commencement date
that is required to be taken

 

 

 

into account in calculating a participant’s Supplemental Benefits. In no event
will Honeywell be required to recalculate or otherwise true up the Supplemental
Benefits actually paid.

 

(d)       For the purpose of determining the Actuarial Equivalent present value
of a Participant's accrued Supplemental Benefit, the "Applicable Mortality
Table" and the "Applicable Interest Rate" shall be used, as defined below.

 

(1) The "Applicable Mortality Table" means the

mortality table prescribed by the Secretary of

the Treasury pursuant to Code Section 417(e).

Such table shall be based on the prevailing

commissioners' standard table (described in

Code Section 807(d)(5)(A)) used to determine

reserves for group annuity contracts issued on

the date as of which the present value is being determined

(without regard to any other subparagraph of Code

Section 807(d)(5)).

 

(2) The "Applicable Interest Rate" means the

average annual rate of interest on 30-year

Treasury securities determined as of the third

calendar month preceding the month during which

the benefit commencement occurs.

 

(e)       In the event that a Supplemental Benefit becomes payable and the
Pension Plan is terminated in accordance with its terms, then the Participant
shall have a right to only the Supplemental Benefit accrued to the date of
termination of the Pension Plan. In such event, Honeywell shall remain liable
for the payment of the Supplemental Benefit and payment shall be made at such
times and in such manner as provided in this Section 4.01.

 

(f)       The rights and interest of any participant, joint annuitant, or
beneficiary to a Supplemental Benefit under this Plan shall be the same as any
other unsecured creditor of Honeywell (or any successor thereto). In the event
of any bankruptcy proceeding by or against Honeywell, a participant, joint
annuitant or beneficiary shall be entitled to prove a claim for any unpaid
portion of the benefit provided by the Plan.

 

(g)       No person shall have a right to acceleration of any payment under the
Plan. No person shall be entitled to anticipate such benefit by assignment,
pledge or transfer in any form or manner prior to actual or constructive receipt
of payment.

 

(h)       Notwithstanding any provision of this Section 4.01 to the contrary, if
a participant is a Specified Employee at his Separation from Service Date and
payment under this Section 4.01 is required to be made or commence within the
6-month period following his Separation from Service Date, such payment shall be
delayed if it is to be made in a single lump sum payment or accumulated if it is
to be made in an annuity until the earlier of the first day of the seventh month
following the Separation from Service Date or the first day of the month
following the participant’s death, with no interest or earnings accruing on the
delayed payments.

 

 

 

4.02       Death Benefits

 

(a)       If a participant receives his Supplemental Benefits in a single lump
sum payment, no Supplemental Benefits shall be paid to his surviving spouse or
beneficiary following his death.

 

(b)       If a participant elects to receive his Supplemental Benefits in an
annuity that provides a survivor annuity or death benefit, the participant’s
surviving spouse or beneficiary, as applicable, shall receive the applicable
survivor benefit or death benefit following the participant’s death.

 

(c)       If a participant dies before he receives his Supplemental Benefits,
his surviving spouse or beneficiary shall receive the Actuarial Equivalent value
of any pre-retirement surviving spouse benefits or death benefits provided by
the Pension Plan in the form of a single lump sum payment if the Actuarial
Equivalent lump sum value of the Supplemental Benefits payable to the surviving
spouse or beneficiary is $10,000 or less or in the form of a single life annuity
if the Actuarial Equivalent lump sum value of the Supplemental Benefits payable
to the surviving spouse or beneficiary is more than $10,000. Such payment will
be paid or begin to be paid as of the first day of the month following 105 days
after the later of the participant’s death or the date that would have been the
participant’s Earliest Retirement Date.

 

Article V - Administration

 

5.01       Plan Administrator - The Plan Administrator shall be the Honeywell
Vice President, HR, Compensation and Benefits. Such Plan Administrator shall
serve without compensation. The Plan Administrator shall keep such records as
necessary for the proper administration of the Plan and shall report to the
Committee at such time or times as the Committee shall designate.

 

5.02       Benefit Determination - The Plan Administrator shall determine the
amount and timing of any benefit paid under the Plan. The Plan Administrator
shall rely on the records of Honeywell in determining any participant's
eligibility for and amount of benefit under the Plan. In the event that the Plan
Administrator's reliance on the records of Honeywell causes a benefit to be over
or under paid, the Plan Administrator shall adjust future payments to be
increased or decreased as required. If such future payments are insufficient to
recover any overpayment to a participant, the Plan Administrator shall withhold
any payments then due a participant and take any action deemed appropriate to
recover the balance of the overpayment.

 

5.03       Benefit Appeals - The Plan Administrator shall establish an appeals
procedure as defined by U.S. Department of Labor regulations. Such procedures
will provide that the participant has sixty (60) days upon receipt of any
benefits or denial of benefits to file an appeal with the Plan Administrator.
The Plan Administrator must respond within sixty (60) days of receiving the
appeal, in writing, specifically identifying those Plan provisions on which the
benefit denial was based and indicating what information the participant must
supply in order to perfect a claim for benefits.

 

5.04       Nonduplication of Benefits - To avoid the duplication of benefits,
the amount of any similar benefits under this Plan shall be offset and reduced
by the amount of any similar benefit provided the participant under other
supplemental pension plans sponsored by Honeywell International Inc. or its
subsidiaries or affiliates (other than the Honeywell International Inc.
Supplemental Executive Retirement Plan for Executives in Career Band 6 and
Above) for which the participant may be eligible, provided however that payment
under all plans shall begin at the same time and in the same form of payment.

 

 

 

5.05       Compliance with Section 409A of the Code – The Plan is intended to
comply with the applicable requirements of Section 409A of the Code, and will be
administered in accordance with Section 409A of the Code to the extent that
Section 409A of the Code applies to the Plan. Notwithstanding any provision of
the Plan to the contrary, distributions from the Plan may only be made in a
manner, and upon an event, permitted by Section 409A of the Code. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring penalties under Code section 409A, then such benefit or payment will
be provided in full at the earliest time thereafter when such penalties will not
be imposed. To the extent that any provision of the Plan would cause a conflict
with the applicable requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the applicable requirements of
Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law.

 

Article VI - Amendment and Termination

 

6.01       Plan Amendments - Honeywell reserves the right to amend the plan from
time to time. The Plan may be amended by the Committee or its delegate; provided
however, that no amendment shall reduce any benefit being paid or then payable
to a participant. Further, no amendment shall reduce the benefits provided by
the Plan to participants or alter in any manner the rights of the participants
to benefits already accrued and provided under this Plan.

 

6.02       Plan Termination - Honeywell reserves the right to terminate the
Plan. However, such termination shall not adversely affect the rights of
participants.

 